

113 HRES 443 IH: Expressing the sense of the House of Representatives regarding the September 23, 2013, decision of the Dominican Republic Constitutional Court that places hundreds of thousands of Dominican born persons at risk of statelessness.
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 443IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Meeks (for himself, Mr. Conyers, Mr. Lewis, Ms. Wilson of Florida, Ms. Lee of California, Ms. Clarke of New York, and Ms. Waters) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding the September 23, 2013, decision of the Dominican Republic Constitutional Court that places hundreds of thousands of Dominican born persons at risk of statelessness.Whereas international norms on statelessness are guided by Article 15 of the Universal Declaration of Human Rights that states, No one shall be arbitrarily deprived of his or her nationality;Whereas understanding the broad reaching affects of statelessness on the United States and the global community, the United States cosponsored a resolution on the right to nationality for women and children at the 20th session of the United Nations Human Rights Council in Geneva, Switzerland;Whereas the Dominican Republic Constitutional Court ruling 168 pronounced that all individuals of migrant background born in the Dominican Republic since 1929 must be transferred to a list that will be examined on an individual basis to determine if their parents were undocumented, thereby calling into question the legal status of children born to said parents regardless of any previously established Dominican citizenship of these children;Whereas the majority of individuals that are subject to this ruling are of Haitian descent;Whereas previously accepted documentation for parents and children may now be called into question and deemed inadequate;Whereas individuals born in the Dominican Republic of Haitian descent whose documentation is rejected could be retroactively stripped of Dominican citizenship under the government’s regularization plan, resulting in arbitrary deprivation of nationality in violation of international law;Whereas a stateless person is someone who under national laws is not recognized as a citizen and does not enjoy the legal bond between an individual and the government of a country;Whereas statelessness is a problem that expands beyond the borders within which it exists and has regional and global implications, including heightened vulnerability to trafficking in persons, forcible displacement, social exclusion, and sexual and physical violence;Whereas Executive Order 327–13 signed by President Medina of the Dominican Republic on November 29, 2013, is a positive step toward regularizing the status of foreigners living in the Dominican Republic, but under the decree Dominicans of Haitian descent stripped of their nationality by decision 168–13 are erroneously deemed to be foreigners;Whereas taking into account Article 8 of Executive Order 327–13 and recognizing President Medina's promise to provide a path to citizenship for all individuals born in the Dominican Republic and stripped of their nationality by decision 168–13, the decree does not take all necessary steps in consultation with civil society to ensure full restoration of nationality for all individuals affected by decision 168–13, whether or not they have been previously registered in the civil registry; andWhereas without recognition of Dominican nationality, persons are denied benefits available to Dominican citizens, including freedom of movement, the right to vote, legally recognized marriage, health insurance, and higher level schooling: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)it is the unequivocal policy of the United States to promote the right to nationality without arbitrary deprivation by any state as articulated in Article 15 of the Universal Declaration of the Human Rights; and(2)the United States Ambassador to the Organization of American States (OAS) in consultation with OAS member states, in particular governments of Caribbean nations, President of the Permanent Council, and the Inter-American Commission, should pursue a multilateral approach to promptly address the potential crisis in the Dominican Republic as a result of that nation’s Constitutional Court ruling on September 23, 2013, that could render hundreds of thousands of Dominican born persons stateless.